DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Mirut Dalail on July 5, 2022.

The application has been amended as follows: 
Claim 1:
An electronic device comprising: a housing; a plurality of antennas;
at least one wireless communication circuit located in the housing and electrically connected to the plurality of antennas and configured to simultaneously process a signal in a first frequency band and a signal in a second frequency band higher than the first frequency band, based on a neighbor awareness networking (NAN) protocol; a processor located in the housing and operatively connected to the at least one wireless communication circuit; and a memory located in the housing and operatively connected to the processor, wherein the memory stores instructions that, when executed, cause the processor to: transmit a first signal in the first frequency band including at least one of a synchronization beacon frame, a service discovery frame, or an action frame during a first discovery window, transmit a second signal in the second frequency band including at least one of the synchronization beacon frame, the service discovery frame, or the action frame during the first discovery window where the first signal is being transmitted and designated to the first frequency band, and transmit a third signal in the second frequency band including at least one of the service discovery frame or the action frame during a duration that does not overlap with the first discovery window.
Claim 5:
Claim 5 has been canceled.
Claim 9:
A method of an electronic device, the method comprising: transmitting a first signal in a first frequency band including at least one of a synchronization beacon frame, a service discovery frame, or an action frame based on an NAN protocol during a first discovery window, transmitting a second signal in a second frequency band including at least one of the synchronization beacon frame, the service discovery frame, or the action frame during the first discovery window where the first signal is being transmitted and designated to the first frequency band and transmitting a third signal in the second frequency band including at least one of the service discovery frame or the action frame during a duration that does not overlap with the first discovery window.
Claim 13;
Claim 13 has been canceled.


REASONS FOR ALLOWANCE
Regarding claims 1, 9, the prior art either alone or in combination fails to teach the features of transmitting a first signal in the first frequency band including at least one of a synchronization beacon frame, a service discovery frame, or an action frame during a first discovery window, transmitting a second signal in the second frequency band including at least one of the synchronization beacon frame, the service discovery frame, or the action frame during the first discovery window where the first signal is being transmitted and designated to the first frequency band, and transmitting a third signal in the second frequency band including at least one of the service discovery frame or the action frame during a duration that does not overlap with the first discovery window.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/            Primary Examiner, Art Unit 2641